Citation Nr: 1604401	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to a rating in excess of 30 percent prior to July 16, 2012, and in excess of 60 percent thereafter for arteriosclerotic heart disease, status post triple bypass graft.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a rating in excess of 30 percent prior to July 16, 2012, an in excess of 50 percent thereafter for bilateral pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1957 to April 1961, and from July 1962 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2012, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further development.  In the body of the January 2012 remand, the Board noted that the issues of entitlement to an increased rating for pes cavus and service connection for right ear hearing loss were addressed in the August 2005 rating decision and in July 2006 the Veteran entered a notice of disagreement as to such issues.  However, the Board observed that, while the AOJ initially accepted such statement as a notice of disagreement, in a February 2007 letter, the AOJ rescinded the acceptance of the notice of disagreement.  The Board found that such action to be without cause as the notice of disagreement was clearly adequate.  As such, the Board determined that a remand was necessary in order to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in the action paragraphs, the Board instead directed that all issues on appeal be readjudicated in a supplemental statement of the case.

Subsequently, in an April 2014 supplemental statement of the case, the AOJ notified the Veteran that the issue of entitlement to service connection for right ear hearing loss was on appeal and addressed the merits of the claim.  Furthermore, with regard to the Veteran's pes cavus, the AOJ granted an increased rating to 50 percent as of July 16, 2012, which is the maximum schedular evaluation for such disability, in an April 2014 rating decision and informed him that such decision is considered to have favorably resolved his appeal regarding the issue of an increased evaluation for his bilateral pes cavus.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, such an increased rating is not a full grant of the benefit sought on appeal.  Furthermore, in light of the nature of the confusing instructions provided to the AOJ in the Board's January 2012 remand and the fact that the AOJ has further treated these issues to be in appellate status, the Board finds that it has jurisdiction over the claims.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In a March 2014 rating decision, the AOJ increased the Veteran's disability rating for arteriosclerotic heart disease to 60 percent, effective July 16, 2012.  However, as the Veteran has not limited his appeal and there are higher evaluations available, such issue remains in appellate status.  See AB, supra.  

The Board notes that, following the April 2014 supplemental statement of the case, additional evidence was added to the record, including private treatment records from Heart of Georgia Cardiology and Dr. T.T.  Review of these records reveals that they are pertinent to the Veteran's claim for an increased rating for arteriosclerotic heart disease, status post triple bypass graft.  To date, these records not been considered by the AOJ, and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Nevertheless, because that matter is being remanded for further development, the AOJ will have the opportunity to review such newly received evidence in the readjudication of the claim.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for arteriosclerotic heart disease and bilateral pes cavus, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

After the grant of service connection in the August 2005 rating decision, the Veteran appealed with respect to the propriety of the initially assigned rating for his erectile dysfunction.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for erectile dysfunction was granted by the AOJ in August 2005, and a noncompensable rating was assigned effective June 29, 2005.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Even so, an April 2012 letter, sent pursuant to the Board's January 2012 remand and prior to the readjudication of the claim in the April 2014 supplemental statement of the case, advised the Veteran of the evidence and information necessary to substantiate his claim for an initial compensable rating for erectile dysfunction, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2012 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports from June 2005 and July 2012.  Moreover, the Veteran's lay statements in support of his claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, as mentioned in the preceding paragraph, the Veteran was afforded VA examinations in June 2005 and July 2012 to assess the nature and severity of his erectile dysfunction.  The Board finds that these examinations are adequate to adjudicate the Veteran's initial rating claim.  Specifically, as shown below, the examination reports were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, as well as a complete physical examination, addressing the relevant rating criteria, and a description of the nature and severity of the Veteran's erectile dysfunction in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Furthermore, the evidence does not show or suggest that the Veteran's erectile dysfunction has materially worsened since the most recent evaluation in January 2012.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that the June 2005 and July 2012 examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the January 2012 remand as it relates to the Veteran's claim for a higher rating for erectile dysfunction.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in the January 2012 remand, the Board directed the AOJ to provide the Veteran was proper VCAA notice in accordance with the Court's holdings in Quartuccio, supra, and Dingess/Hartman, supra.  The AOJ was instructed to provide the Veteran with an opportunity to identify any outstanding records pertinent to his claim.  The AOJ was also to schedule the Veteran for a VA examination to address the nature and severity of his service-connected erectile dysfunction.  Following the Board's remand, the AOJ provided a letter to the Veteran in April 2012 requesting that he identify any outstanding treatment records, and afforded the Veteran a VA examination in July 2012.  Accordingly, the Board finds that there has been substantial compliance with the January 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks a compensable rating for his erectile dysfunction.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, the Veteran was service-connected for arteriosclerotic heart disease in April 1984.  In the August 2005 rating decision on appeal, the AOJ granted a separate rating for hypertension.  Additionally, the AOJ granted a separate rating for erectile dysfunction as secondary to the Veteran's arteriosclerotic heart disease and hypertension, effective June 29, 2005, and assigned a noncompensable rating.  An April 2009 rating decision awarded special monthly compensation (SMC) based on "loss of use of a creative organ prostate," pursuant to 38 U.S.C.A. § 1114(k) effective June 29, 2005.

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, DCs 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC "7599-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99").

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under DC 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522.  

Pertinent evidence of record includes the Veteran's lay statements, a June 2005 VA examination, a July 2012 VA examination, VA treatment records, and private treatment records.

During a June 2005 VA examination, the Veteran stated that he was currently on a number of medications for high blood pressure and arteriosclerotic heart disease.  He stated that since he was placed on those medications, he had experienced erectile dysfunction.  He stated that he had tried Viagra but that it did not help, and that he had not tried any additional medication or treatments.

In a January 2006 private treatment record, the Veteran was evaluated for erectile dysfunction.  The Veteran reported that he had tried a number of medications, as well as a vacuum pump, but that he nevertheless experienced impotence for twenty years.  Upon examination, the doctor found no irregularities of the penis.

In January 2012, the Veteran underwent another VA examination.  The Veteran stated that he began experiencing erectile dysfunction in 1986 after his coronary bypass surgery.  Upon examination, the examiner found no pertinent physical findings related to the Veteran's erectile dysfunction or penis.

Here, in a number of  statements, the Veteran's focuses his arguments on extent and severity of his inability to obtain and maintain an erection.  See July 2006 Notice of Disagreement; April 2007 Letter.  However, the Veteran has never described any "deformity" of the penis.

After careful review of the lay and medical evidence, the Board finds that the Veteran's erectile dysfunction is not manifested by penile deformity.  As discussed above, no deformity was noted during the June 2005 or July 2012 examination, and the January 2006 private treatment record specifically noted no abnormalities.  With regard to the Veteran's claims of an inability obtain and maintain an erection, such is an aspect that is compensated with his award of SMC compensation.  

Overall, the Veteran is clearly competent to describe visible aspects of his penis.  The VA examiners and clinicians are similarly competent to describe physical features.  Notably, neither the Veteran nor the examiners have described any physical deformity related to the Veteran's penis.  

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  As noted above, his difficulties obtaining and maintaining an erection have been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, the Veteran does not meet or nearly approximate the criteria for a separate compensable initial rating under DC 7522.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's erectile dysfunction; however, the Board finds that at no time during the appeal has the Veteran met the criteria for "penile deformity."  Therefore, assigning a staged rating is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the rating criteria.  The Board finds that the Veteran's erectile dysfunction symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's inability to obtain and maintain an erection is contemplated with the award of the maximum level of SMC for loss of use of a creative organ.  Otherwise, the Veteran does not describe any aspects of disability that are not contemplated by his award of SMC benefits based upon loss of use of a creative organ.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's erectile dysfunction symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his erectile dysfunction that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not include any lay or medical evidence suggesting that the Veteran's erectile dysfunction has rendered him unable to secure and maintain substantially gainful employment.  Therefore, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record, and need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his erectile dysfunction.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's initial rating claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable initial rating for erectile dysfunction is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Rating for Bilateral Pes Cavus

Where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the action paragraphs of the January 2012 remand, the Board instead directed that all issues on appeal be readjudicated in a supplemental statement of the case.

As noted in the Introduction, following the Board's January 2012 remand, the AOJ granted an increased rating to 50 percent for the Veteran's pes cavus as of July 16, 2012, which is the maximum schedular evaluation for such disability, in an April 2014 rating decision and informed him that such decision is considered to have favorably resolved his appeal regarding the issue of an increased evaluation for his bilateral pes cavus.  However, as noted in the Introduction, since higher ratings for the Veteran's bilateral pes cavus are still available for the entire appeal period, that issue is not resolved and still remains in appellate status.

Therefore, a remand is necessary in order for the AOJ to address such matter in a supplemental statement of the case as directed in the Board's January 2012 remand.  

Service Connection for Right Ear Hearing Loss

The Veteran contends that he suffers from right ear hearing loss as a result of in-service noise exposure.  He contends that the same in-service noise exposure that caused his now service-connected left ear hearing loss is also responsible for his right ear hearing loss.  See July 2007 Notice of Disagreement.

In June 2005, the Veteran underwent a VA examination.  The examiner noted that the audiometric results were within normal limits through 1500 Hz, with mild to moderately severe sensorineural loss in the region of 2000 to 3000 Hz, sloping to severe levels in the region of 4000 to 6000 Hz.  Specifically, the Veteran's right ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
40
65
75

The Veteran's speech discrimination was 100 percent in the right ear.  While such testing revealed a diagnosis of right ear hearing loss per VA regulations, i.e., 38 C.F.R. § 3.385, the examiner did not offer an opinion as to the etiology of the Veteran's right ear hearing.  

With regard to the Veteran's service treatment records, the Board notes that the Veteran's 1957 entrance examination is not of record.  The earliest evaluation of the Veteran's hearing is his July 1962 entrance examination, which noted a 15/15 whisper test in his right hear; the audiometric thresholds in the right ear were not provided.  In an August 1966 report of medical examination, the Veteran's right ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
5
5
5

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the Veteran's August 1966 examination revealed the following results in ISO units:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
15
10
10

In a December 1970 report of medical examination, the Veteran's right ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
15
10

In a November 1978 report of medical examination, the Veteran's right ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

Finally, during his December 1981 discharge examination, the Veteran's right ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10
20
20

While the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

In this case, the June 2005 VA examiner did not address the etiology of the Veteran's right ear hearing loss.  As such, a remand is necessary in order to obtain an addendum opinion on such matter.  In this regard, the examiner should consider the Veteran's in-service audiological findings, to include the significance, if any, of the threshold shift at 3000 and 4000 Hz between the August 1966 report of medical examination and the December 1981 discharge examination, in offering her opinion.

Increased Rating for Arteriosclerotic Heart Disease

The Court has held that, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist required a contemporaneous examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to ascertain the current nature and severity of his service-connected arteriosclerotic heart disease.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in July and August 2012.  During the August 2012 stress test, the Veteran's left ventricle ejection fraction was 55 to 60 percent.  However, in a September 2014 private treatment record, the Veteran's left ventricle ejection fraction was record as 50 percent.  Given that this evidence indicates a possible worsening of the Veteran's disability, as well as the fact that it has been three and a half years since the Veteran's last examination, the Board finds that a remand is necessary in order to schedule him for a new examination in order to assess the current nature and severity of his service-connected arteriosclerotic heart disease. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as noted in the Introduction, following the April 2014 supplemental statement of the case, additional evidence relevant to the Veteran's heart disability was added to the record, including private treatment records from Heart of Georgia Cardiology and Dr. T.T.  Therefore, such evidence should be considered in the readjudication of the Veteran's increased rating claim.  

All Claims

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the remanded claims that have not been obtained.  Thereafter, all identified records should be obtained

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2005 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2005 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to his in-service noise exposure.

The opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.  Hensley, supra.  Furthermore, the examiner should specifically comment upon the significance, if any, of the threshold shift at 3000 and 4000 Hz in the Veteran's right ear hearing acuity from the August 1966 examination to his December 1981 discharge examination.

A complete rationale must be provided for all opinions provided.

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connection arteriosclerotic heart disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

Describe all symptoms caused by the Veteran's service-connected arteriosclerotic heart disease, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include, as relevant to the Veteran's heart disability, private treatment records from Heart of Georgia Cardiology and Dr. T.T. received after the issuance of the April 2014 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


